Order, Supreme Court, New York County, entered November 22, 1974, unanimously affirmed. Respondent shall recover of appellánt $40 costs and disbursements of this appeal. In this action to enforce certain terms of a Mexican divorce decree, plaintiff is merely seeking that to which she is entitled under the terms of a separation agreement prepared by defendant, an attorney, which agreement was approved and incorporated by reference in the decree of divorce subsequently obtained by defendant. The items complained of were properly stricken from defendant’s demand for a bill of particulars. Such items did not seek to make more specific the cause of action set forth in the complaint. Some were irrelevant or purely argumentative. The other points raised by appellant have been considered and found to be without merit. While there might be a question whether this appeal should be entertained since the matter has now been transferred to Westchester County, the instant order was entered in New York County and the appeal taken before the venue of this action was changed. Thus, the appeal is properly heard in this Department (CPLR 5711). Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Lupiano, JJ.